DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-15 are pending.

Claim Objections

Claim 1 objected to because of the following informalities:  
-- within a transaction -- should be -- within the transaction -- in claim 1 line 13.  
Appropriate correction is required.

Specification

Format of the specification is objected. The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-15 are rejected under 35 U.S.C. 112 (b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention.

The following claim language is not clearly understood:
Claim 1 line 3 recites “transactional memory”. It is unclear if the transactional memory is software transactional or hardware transactional memory.
Claim 1 lines 11-12 recites “exceptions are enabled or disabled”. It is unclear what is being referred by enabled/disabled i.e. exception are not raised or exceptions are raised but ignored and not processed and transaction is aborted/not aborted.
Claim 7 line 4 recites “predetermined value” as abort status information. It is unclear these values are representing the abort status or cause of abort.

Claims 14 and 15 recites elements of claim 1 and have similar deficiency as claim 1. Therefore, they are rejected for the same rational. Remaining dependent claims 2-13 are also rejected due to their dependency on the rejected independent claims.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Independent claim 1 recites an “apparatus” comprising various components including processing circuitry, exception handling circuitry”, which is not defined by the specification. The broadest reasonable interpretation of a claim drawn to an “apparatus comprising different circuitry” may be entirely made of software or hardware or combination of software hardware.  An apparatus entirely made of software doesn’t fall in the statutory subject matter category. Applicant is advised to recite “hardware transactional memory” or apparatus comprising any other hardware such as processor in the independent claim 1 to overcome 35 U.S.C. 101 rejections.

Claims 2-13 are dependent claims of claim 1 and do not cure the deficiency of the independent claim. Therefore, they are rejected for the same reason.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gschwind et al. (US 2017/0177338 A1, hereafter Gschwind) in view of Gschwind.


As per claim 1, Gschwind teaches the invention substantially as claimed including an apparatus comprising ([0232] [0001]): 
processing circuitry to perform data processing in response to instructions (fig. 1 CPU 114 [0002] CPU, workload [0003] transaction, executes [0012] processor, executing, program), the processing circuitry comprising transactional memory support circuitry to support execution of a transaction within a thread of data processing by the processing circuitry ([0003] hardware transactional memory, transaction, executes [0012] executing thread of a program [0013] processors, multi-threaded processors), the transaction comprising instructions of the thread executed speculatively between a transaction start instruction and a transaction end instruction ([0003] group of instructions, transaction [0012] executing thread of a program [0019] instruction set interface, XBEGIN, XEND, define transactional region [0030] start/stop transactional execution [0129] speculatively modified lines [0133] speculate, transaction [0182] transaction, Tbegin instruction, Tend instruction, speculative path [0012] executing thread of a program), for which the processing circuitry is configured to prevent commitment of results of the speculatively executed instructions until the transaction end instruction is reached ([0020] successful transactional execution, atomic commit, executes the code region optimistically [0029] instructions, XEND, commit a transactional execution [0030] XEND, instruction to specify, end of the transaction [0129] speculatively modified lines [0133] speculate, transaction [0182] transaction, Tbegin instruction, Tend instruction, speculative path [0012] executing thread of a program), and to abort processing of the transaction when an abort event occurs before the transaction end instruction is reached ([0019] XABORT [0020] transactional execution, transactional abort [0021] transactional abort, conflicting memory access, prevent successful transaction execution,  amount of data accessed, exceed, capacity i.e. abort before end of transaction [0024] data conflict during the transaction execution, perform abort [0030] XEND, instruction to specify, end of the transaction  [0031] [0034]); and 
exception handling circuitry to determine whether to mask an exception in dependence on exception mask information specifying whether one or more subsets of exceptions are enabled or disabled ([0094] un-masked exception  [0105] fig 2 CPU 114 interrupt register 144 Mask interrupt register 154, interrupt register, bits 146, indicates whether or not CPU should process a particular interrupt, mask interrupt register, bits 156, enabling or disabling CPU from a processing an interrupt, setting a particular bit of Interrupt Bits 146 may indicate that CPU 114a should receive an interrupt for a mouse click. Setting a corresponding bit of Mask Interrupt Bits 156 prevents CPU 114a from processing the mouse click interrupt [0216] fig 4 interrupt program 510 determines which core in the processing environment are unable to process the interrupt by checking whether the mask interrupt bit in the mask interrupt register of each core in the processing environment is set 415); 
wherein in response to an exception mask update instruction executed within a transaction to update the exception mask information to enable at least one subset of exceptions which was disabled at the start of processing of the transaction ([0105] interrupt bits 146 mask interrupt bits 156, setting interrupt bit, mask interrupt bit fig 4 set interrupt bit 410 [0216] mask interrupt bit, set, core, prevented, receiving/processing corresponding interrupt [0217] mask interrupt bit, core, set during, any other time when the cores are configured [0218] mask interrupt bits, first core set, second core not set), the processing circuitry is configured to permit unaborted processing of one or more subsequent instructions of the transaction following said exception mask update instruction ([0218] mask interrupt bit, first core, set, allows the first core to avoid handling interrupts and execute transaction continuously without abortion). 
 
Gschwind doesn’t specifically teach results of speculative executed instructions. Gschwind however teaches speculatively modified lines ([0129]), speculatively updated data ([0193]). 

It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to have realized that the speculatively modified lines /data is equivalent to results of speculative executed instructions as recited in the instant invention.

As per claim 2, Gschwind teaches wherein the transactional memory support circuitry comprises restoration state storage circuitry to store transaction restoration state data captured in response to the transaction start instruction ([0020] restore architectural state [0031] instruction address with the architectural state, present, at the start of XBEGIN [0184] TBEGIN, GR-Save-Mask, save GR, special transaction backup register, used later to restore the GR content in case of a transaction abort).  

As per claim 3, Gschwind teaches wherein the processing circuitry is configured to restore the transaction restoration state data in response to said abort event ([0020] on transaction abort, restore architectural state [0031] instruction address with the architectural state, present, at the start of XBEGIN [0184] TBEGIN, GR-Save-Mask, save GR, special transaction backup register, used later to restore the GR content in case of a transaction abort).  

As per claim 4, Gschwind teaches wherein said transaction restoration state data comprises said exception mask information ([0031] instruction address with the architectural state, present, at the start of XBEGIN [0184] TBEGIN, GR-Save-Mask, save GR, special transaction backup register, used later to restore the GR content in case of a transaction abort [0105] fig 2 CPU 114 interrupt register 144 Mask interrupt register 154, interrupt register, bits 146, indicates whether or not CPU should process a particular interrupt, mask interrupt register, bits 156).  

As per claim 5, Gschwind teaches wherein the processing circuitry is configured to trigger said abort event in response to occurrence of an enabled exception during processing of a transaction ([0105] fig 2 interrupt bits 146, enabled, process a particular interrupt, mask interrupt bits 156, enabled, enabling CPU to process the interrupt [0218] mask interrupt bit, second core not set, second core acts as a dedicated interrupt processor, first core, execute transaction, without abortion [0219] core, interrupt is not disabled, execution, interrupted upon receiving interrupt, transaction, this core, aborted upon receiving an interrupt).  

As per claim 6, Gschwind teaches wherein said transaction restoration state data comprises said exception mask information ([0031] instruction address with the architectural state, present, at the start of XBEGIN [0184] TBEGIN, GR-Save-Mask, save GR, special transaction backup register, used later to restore the GR content in case of a transaction abort [0105] fig 2 CPU 114 interrupt register 144 Mask interrupt register 154, interrupt register, bits 146, indicates whether or not CPU should process a particular interrupt, mask interrupt register, bits 156); and 
in response to occurrence of an enabled exception during processing of a transaction ([0218] mask interrupt bits, second core not set), the processing circuitry is configured to trigger said abort event ([0218] second core, act as dedicated interrupt processor  i.e. transaction suspended/aborted [0004] interrupt, processor, responds, suspending, current code and operations) and to defer servicing the exception ([0004] interrupt handler) until the transaction restoration state data has been restored ([0095] events, transaction, execution, abort, events pended and handled after the transaction abort is processed [0122] transaction, wait, correct version to be restored, log, applied using software abort handler).  

As per claim 7, Gschwind teaches to claim 5, wherein in response to occurrence of an enabled exception during processing of a transaction, when said enabled exception was disabled at the start of processing of the transaction ([0105] interrupt bits 146 mask interrupt bits 156, setting interrupt bit, mask interrupt bit fig 4 set interrupt bit 410 [0217] mask interrupt bit, core, set during, any other time when the cores are configured),  the processing circuitry is configured to set abort status information to a predetermined value ( [0057] RTM, EAX register, abort status, table 1 bit position meaning [0058] EAX abort status, cause for aborts [0216] mask interrupt bit, set, core, prevented, receiving/processing corresponding interrupt [0218] mask interrupt bits, first core set, second core not set, first core avoid handling interrupts, second core dedicated interrupt processor).  

As per claim 8, Gschwind teaches wherein in response to an abort event occurring for a transaction ([0021] abort transaction), when the abort event is triggered by an event other than occurrence of an enabled exception or is triggered by occurrence of an enabled exception which was enabled at the start of processing of the transaction ([0021] conflicting memory access, limited transaction resources [0217] mask interrupt bit, core, set, during the boot time), the processing circuitry is configured to set said abort status information to a value other than said predetermined value ([0057] EAX register, abort status, table 1 [0058] instruction, may not satisfy the requirements for setting any of EAX bits, result in an EAX value of 0).  

As per claim 9, Gschwind teaches wherein the exception mask information specifies, separately for a plurality of types of exception, whether each type of exception is enabled or disabled ([0105] interrupt register 146 interrupt bits 156 mask interrupt register 154 mask interrupt bits 156 [0220] interrupt handler, vector, each type of interrupt).  

As per claim 11, Gschwind teaches wherein the transactional memory support circuitry comprises at least one of: 
speculative result storage circuitry to store said results of the speculatively executed instructions ([0020] transaction execution, optimistically, updated performed in memory regions [0129] address of speculatively modified lines, track speculatively modified lines, store buffer); and 
address tracking circuitry to track addresses accessed by instructions within a transaction ([0129] address of speculatively modified lines, track speculatively modified lines, store buffer).  

As per claim 12, Gschwind teaches wherein the transactional memory support circuitry comprises conflict detection circuitry to detect a conflict between a data access to a given address made within a transaction of a first thread and a data access to the same address made by another thread ([0021] conflicting memory access, transitionally executing logical processor and another logical processor [0024] processor, transactional execution, other processor, enter concurrently execute the critical section, automatically detect any data conflict during the transactional execution [0045] writes, cache lines, detected, data conflicts).  

As per claim 13, Gschwind teaches wherein the conflict detection circuitry is configured to trigger said abort event in response to detection of the conflict ([0024] processor, detects, data conflicts, transaction execution, perform transaction abort).  

Claim 14 recites a data processing method comprising claim elements similar to claim 1. Therefore, it is rejected for the same rational.

Claim 15 recites a non-transitory storage medium storing a computer program for controlling a host data processing apparatus to provide an instruction execution environment for execution of instructions, comprising processing program logic with claim elements similar to claim 1. Therefore, it is rejected for the same rational.


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gschwind, as applied to above claims and further in view of  Warkentin et al. (US 2016/0378543A1, hereafter Warkentin).

As per claim 10, Gschwind teaches a priority level of the exception ([0214] interrupt program, handles, order of relative priority of each interrupt [0220] interrupt, highest/lowest, priority).  

Gschwind doesn’t specifically teach wherein the exception mask information specifies an exception priority threshold, and the exception handling circuitry is configured to determine whether to mask an exception depending on a comparison between a priority level of the exception and the exception priority threshold.

Warkentin, however, teaches wherein the exception mask information specifies an exception priority threshold ([0023] priority mask register, interrupt priority filter, interrupt with higher priority than the value in the register), and the exception handling circuitry is configured to determine whether to mask an exception depending on a comparison between a priority level of the exception and the exception priority threshold ([0023] interrupts with higher priority than the value in the register are signaled to the processing core).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Gschwind with the teachings of Warkentin of priority mask register comprising a value acting as an interrupt priority filter  and interrupts with higher priority than the value in the register are signaled to the processing core to improve efficiency and allow wherein the exception mask information specifies an exception priority threshold, and the exception handling circuitry is configured to determine whether to mask an exception depending on a comparison between a priority level of the exception and the exception priority threshold to the method of Gschwind as in the instant invention.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Blainey et al. (US 20140115590 A1) Method And Apparatus For Conditional Transaction Abort And Precise Abort Handling
Dice (US 2010/0169623 A1) Method And System For Reducing Abort Rates In Speculative Lock Elision Using Contention Management Mechanisms
Knauth et al. (US 2012/0227045 A1) Method, Apparatus, And System For Speculative Execution Event Counter Checkpointing And Restoring.
Nussbaum et al. (US 20100333093 A1) Facilitating Transactional Execution Through Feedback About Misspeculation

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799. The examiner can normally be reached Monday-Thursday 9:00 - 17:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ABU ZAR GHAFFARI
Primary Examiner
Art Unit 2195



/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195